Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 24 May 2022.

The application has been amended as follows: 

1. (Currently Amended) A reverse-flow gas turbine engine, comprising: 
a core having multiple spools rotatable about a center axis of the reverse-flow gas turbine engine, each spool configured to pressurize air and to extract energy from combustion gases, the air and combustion gases configured to flow through the core in a forward direction from an air inlet at an aft end of the core to an outlet at a forward end of the core; 
a propeller disposed forward of the outlet, the propeller having a propeller shaft;
a reduction gearbox (RGB) drivingly engaged to the core and to the propeller shaft, the RGB having an RGB housing disposed forward of the core, the propeller shaft extending forwardly from the RGB; and 
an electric motor drivingly engaged to the propeller and disposed axially between the RGB and the propeller, the electric motor having an annular electric motor housing extending about the propeller shaft, the annular electric motor housing having an aft end attached to the RGB housing via a radially outward flange of the annular electric motor housing, the annular electric motor housing projecting forwardly from the RGB housing.
3. (Currently Amended) The reverse-flow gas turbine engine of claim 2, wherein the gear train is disposed axially between the electric motor and the propeller, and wherein the gear train is housed within the annular electric motor housing.
12. (Currently Amended) A reverse-flow gas turbine engine, comprising: 
a propeller having a propeller shaft;
a first spool having a low pressure compressor (LPC) in fluid communication with an air inlet and a low pressure turbine (LPT), the LPC disposed axially between the air inlet and the LPT; 
a second spool having a high pressure compressor (HPC) in fluid communication with the LPC to receive pressurized air therefrom, and a high pressure turbine (H PT) drivingly engaged to the HPC and in fluid communication with the LPT, the HPC disposed axially between the LPC and the HPT and the HPT disposed axially between the HPC and the LPT; 
a reduction gearbox (RGB) drivingly engaged to, and disposed axially between, the LPT and the propeller, the RGB having an RGB housing disposed forward of the core, the propeller shaft extending forwardly from the RGB; and 
an electric motor drivingly engaged to the propeller and disposed axially between the RGB and the propeller, the electric motor having an annular electric motor housing extending about the propeller shaft, the annular electric motor housing having an aft end attached to the RGB housing via a radially outward flange of the annular electric motor housing, the annular electric motor housing projecting forwardly from the RGB housing.
18. (Currently Amended) A method of modifying a reverse-flow gas turbine engine comprising multiple spools drivingly engaged to a reduction gearbox (RGB) and a propeller, the propeller having a propeller shaft and the RGB having an RGB housing, the method comprising: 
mounting an electric motor within the reverse-flow gas turbine engine; and 
positioning the electric motor axially between the RGB and the propeller, and 
drivingly engaging the electric motor to the propeller, wherein the electric motor is housed within an annular electric motor housing extending about the propeller shaft, the annular electric motor housing having an aft end attached to the RGB housing via a radially outward flange of the annular electric motor housing, the annular electric motor housing projecting forward from the RGB housing.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 12, and 18, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a reverse-flow gas turbine engine comprising, among other features, 
a reduction gearbox (RGB) having an RGB housing; and 
an electric motor drivingly engaged to a propeller and disposed axially between the RGB and the propeller, the electric motor having an annular electric motor housing extending about the propeller shaft, the annular electric motor housing having an aft end attached to the RGB housing via a radially outward flange of the annular electric motor housing, the annular electric motor housing projecting forwardly from the RGB housing.
ii.	Rago (US 20040255590 A1) teaches a transmission having an electric starter 70 drivingly engaged to a fan/propeller 13 and disposed axially between a gearing system 20 and the propeller 13, a common housing being the hub housing at blade root 28, but fails to teach that the aft end of the electric starter housing is attached to the gearing system housing via a radially outward flange.
Kusnierek (US 11015532 B2) teaches a transmission in Fig 6C, having a gearbox housing 646 attached to an electric starter housing 328, but fail to teach the electric starter is disposed axially between the gearbox 328 and a propeller, and a radially outward flange attaching the gearbox housing 646 to the electric starter housing 328.
iii.	Claims 2-11, 13-17, and 19-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741